OPINION — AG — UNDER 51 O.S.H. 45.8(A) AND 51 O.S.H. 45.17, THE BOARD OF GOVERNORS OF THE LICENSED ARCHITECTS OF OKLAHOMA HAS AUTHORITY TO EMPLOY, AND TO PAY FROM THE BOARD OF ARCHITECTS FUND, A PERSON TO WORK UNDER THE IMMEDIATE DIRECTION AND CONTROL OF THE SECRETARY TREASURER OF SAID BOARD IN DOING OFFICE WORK NECESSARY FOR THE PERFORMANCE OF THE STATUTORY DUTIES OF SAID BOARD, AND THE SECRETARY TREASURER THEREOF, IF SAID BOARD DEEM SUCH AN EMPLOYEE REASONABLY NECESSARY. CITE: 59 O.S.H. 45.1, 59 O.S.H. 45.8, 59 O.S.H. 45.17, OPINION NO. MARCH 17, 1943 — PARDON AND PAROLE BOARD (RICHARD HUFF)